DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-40, and 42-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umebayashi et al (US 2009/0186163).
With regards to claims 27, 37, and 40, Umebayashi teaches a photocurable composition that includes a polymerizable compound and a photopolymerization initiator (abstract) that is used to print electronic components (0275) in printed layers (0005) that is cured using UV-LED light 0263).  Umebayashi teaches the polymerizable monomer to include monofunctional monomers or polyfunctional monomers (0038-0039) as well as polymerizable oligomer (0040) that includes epoxy acrylate, urethane acrylate, or polyester acrylate oligomers (0040).
With regards to claim 28, Umebayashi teaches the amount of monomer, polymerizable compound D to be 15% (0281-0282).
With regards to claim 29, Umebayashi teaches the amount of polymerizable monomer, polymerizable compound B, to be 30% (0281-0282).
With regards to claim 30, Umebayashi teaches a photopolymerization initiator at a concentration 4.5% (0281).
With regards to claim 31, Umebayashi teaches the initiator to be an acylphosphine oxide (0281-0282).
With regards to claims 32-34, Umebayashi teaches the composition to contain a colorant (0215). 
With regards to claim 35, Umebayashi teaches the composition to be cured using UV-LED energy (0263) at a wavelength of 365 to 420 nm (0263).
With regards to claim 36, Umebayashi teaches the composition to be cured using radiation at an intensity of 10-4000 mW/cm2 (0262). 
Umbeyashi is silent on the breakdown voltage and/or the volume resistivity of the composition.
The breakdown voltage is largely dependent on the permittivity, viscosity, and velocity of the particles in the composition and the factors that affect the volume resistivity are the length of time the voltage is applied and the presence of fillers in the composition.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the 
With regards to claims 38 and 39, Umebayashi teaches the composition to form a dielectric layer (0005 and 0275).  Umebayashi teaches the composition to be printed onto a substrate (0010 and 0275).
With regards to claims 42-45, Umebayashi teaches the composition to be printed using screen printing (0275).

Claims 27-45 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pickrell et al (WO 2016/178989).
With regards to claim 27, Pickrell teaches a coating composition that is cured and provides an electrically insulating dielectric layer that can be used in printed electronic devices (0002) that contains radiation curable oligomers that include polyurethane acrylates, polyether acrylates, and epoxy acrylates (0059) and multifunctional hybrid monomers (00048) that includes difunctional monomers (0051) including di(meth)acrylates (00052), trifunctional monomers (00054) including tri(meth)acrylates (00055), and photoinitiators (00019).  Pickrell teaches the composition to be cured by UV LED light (00082).
With regards to claim 28, Pickrell teaches the amount of the oligomer to be 8 to 15% (00065). 
With regards to claim 29, Pickrell teaches the amount of the multifunctional monomer to be from 10 to 60% (00048).
With regards to claim 30, Pickrell teaches the amount of photoinitiator to be from 0.1 to 15% (00019).
With regards to claim 31, Pickrell teaches the photoinitiators to include Irgacure 819 (reading on acyl phosphorous oxide) or benzophenone (00043).
With regards to claims 32-34, Pickrell teaches the composition to contain additives such as stabilizers, rheological aids, antifoams, and wetting aids (00073).
With regards to claim 35, Pickrell teaches the composition to be cured using UV-LED light (00082) which is known to have a wavelength between 365 and 405 nm.
With regards to claim 36, Pickrell teaches the composition to have a breakdown voltage of 105-110 kV/mm (00098).
With regards to claim 37, Pickrell teaches the process for using the above composition to include printing onto a substrate the above described composition, followed by curing the composition (0003).
With regards to claim 38, Pickrell teaches the application of more than one layer of coating compositions on the substrate (00021-00022).
With regards to claim 39, Pickrell teaches the composition to contain conductive tracks that include silver inks (00025).
With regards to claim 40, Pickrell teaches the process for using the above composition to include printing onto a substrate the above described composition, followed by curing the composition (0003) and for the application to include one more layer on the substrate (00021-00022).
With regards to claim 41, Pickrell teaches a layer of the printed electronic component to include a silver ink (00025).
With regards to claims 42-45, Pickrell teaches the composition to be applied to the substrate via screen printing (00077).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi et al (US 2009/0186163) in view of Ito et al (US 2012/0189822).
With regards to claim 41, the disclosure of Umebayashi is adequately set forth in paragraph 5 above and is herein incorporate by reference.
Umebayashi does not teach the addition of a silver compound to the composition.
Ito teaches a radiation curable ink (abstract) for semiconductor substrates (abstract) that cures on exposure to radiation (abstract) and contains acrylic oligomers (00567), polyfunctional (meth)acrylates (0061) and a photopolymerization initiator (0067).  Ito further teaches the inclusion of silvers that includes silver (0097) and teaches the motivation for adding silver to be because it prevents the ink from penetrating into the electronic component body (0097).  Umbeyashi and Ito are analogous in the art of UV curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing of the present .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed November 22, 2021, with respect to the rejection(s) of claim 41 under Umebayashi et al (US 2009/0186163) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ito et al (US 2012/0189822).
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.
Argument - Applicant argues that Umebayashi teaches the use of the composition as a dielectric layer on a printed circuit board is a laundry list of uses for a curable composition and not for this specific composition.
Response - Although Umebayashi does teach a list of uses for a curable composition, it also teaches the use of this specific composition for a dielectric layer on printed circuit boards (0275).  Therefore, this argument is not persuasive.
Argument - Applicant argues that Umebayashi does not teach the breakdown voltage and/or the volume resistivity of the composition and further give arguments relating to the criticality of the claimed values.
Response - The courts have stated that arguments alone are not sufficient to show criticality and/or unexpected results.
“[i]t is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.”.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed.Cir.1984)
	
Therefore, absent a showing of criticality, the arguments are not persuasive.
Argument - Applicant argues that Pickrell teaches the addition of monofunctional monomers, which are required, and the current invention does not include monofunctional acrylates.
Response - Even if Pickrell does require the use of the monofunctional monomer, the claimed invention uses the transitional phrase “comprising”.  Therefore, the addition of other compounds in the composition does not negate the art from reading on the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763